Bergan, J. (dissenting).
The job to which the employer brought the deceased workman was at a considerable distance from his home—so far away that it would require three hours a day traveling time to work on that job; and for the convenience of the employer and to save expense of daily transportation, or of travel-time payments, the employer furnished living quarters to the decedent workman.
That this arrangement, by which the employer took the employee out of his usual environment and away from his home was beneficial to the employer is wholly undisputed in the record by appellants, although a witness purporting to know the facts was called by the employer and carrier before the Referee.
By a long series of decisions culminating in Matter of Schreiber v. Revlon Prods. Corp. (5 A D 2d 207), such a control of the full environment of the employee by the employer for the latter’s benefit brings ordinary activity within the scope of the work. In Schreiber, the claimant, a traveling trainee consultant, fell on a public sidewalk in a city where she had gone in the employer’s business, distant from her home, while she was going to her dinner. In support of the same principle, see Matter of Lewis v. Knappen Tippetts Abbett Eng. Co. (304 N. Y. 461); Matter of Tushinsky v. National Broadcasting Co. (265 App. Div. 301, appeal dismissed 292 N. Y. 595); Matter of Schneider v. United Whelan Drug Stores (284 App. Div. 1072); Matter of Daly v. State Ins. Fund (284 App. Div. 174, motion for leave to appeal denied 307 N. Y. 942); Matter of Commissioner of Taxation & Finance v. Katherine Gibbs School (277 App. Div. 126, motion for leave to appeal denied 301 N. Y. 813); Matter of Blake v. Grand Union Co. (277 App. Div. 914, motion for leave to appeal denied 301 N. Y. 813).
Besides this, the actual vehicle in which decedent was killed was owned by the employer; and the proof in the record that the jeep was used with employer’s permission and consent to transport employees to a restaurant is not disputed. If the injury had occurred while an employee was using a cafeteria on the employer’s premises, the rule imposing compensation liability could scarcely be stronger than it is in this case.
We are of opinion, however, that the dependency of the father on the decedent has not been established. The award should *558be modified to strike out benefits to the father; and as thus modified it should be affirmed.
Coon and Reynolds, JJ., concur with Foster, P. J.; Bergan, J., dissents in an opinion in which Gibson, J., concurs.
Decisions and award reversed, without costs, and the claim dismissed.